Douglas, J.,
concurring in part and dissenting in part. In general, and because there is still hope that these public records will be released to the public, I concur with Part II of the majority opinion. I dissent from Parts I and III of the majority opinion. These records do not, if they ever did, pertain to a “law enforcement” matter. They do not fit into the R.C. 149.43(A)(2)(c) exemption, especially given our recent decision in State, ex rel. Clark, v. Toledo (1990), 54 Ohio St. 3d 55, 560 N.E. 2d 1313. The boot-strap language used by the majority to support its misguided conclusion is just plain wrong. This is also the case on the question of attorney fees.
On its decision on the merits, the judgment of the court of appeals should be affirmed. We originally sent this case back to the court of appeals which, given our far-reaching opinion in the remand order and subsequent public records cases emanating from this court, made a decision and followed our dictates. Now that the learned judges of the court of appeals have done so, we again find something wrong because, as much as anything, a majority of this court is moving ever so slowly away from our previous enlightened decisions. I regret this trend and I have considerable empathy for the judges who, upon remand, will once again have to try to figure out what we mean.